Case 19-31451-jal      Doc 21     Filed 04/17/20   Entered 04/17/20 10:39:50       Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE

RE:                                                                             CHAPTER 13

HARRIS R. COLTRAIN

DEBTOR                                                                      CASE NO. 19-31451


                    ORDER SUSPENDING CHAPTER 13 PAYMENTS
                     AND ORDER TO PMC REGIONAL HOSPITAL
                      MODIFYING WAGE DEDUCTION ORDER


       Upon Motion of the Debtor, Harris Coltrain, by Counsel, and it appearing to the Court
that the best interest of the Debtor and Creditors will be served by suspending the Debtor’s
Chapter 13 Plan payments for a ninety day period, and the Court taking note that as a result of
the Coronavirus, the Debtor’s earnings have been reduced by thirty percent, and the Court being
otherwise sufficiently advised;
       IT IS HEREBY ORDERED AND ADJUDGED that the Debtor’s Motion to suspend his
Chapter 13 Plan payments for the months of April, May and June of 2020, is hereby GRANTED.
       IT IS FURTHER ORDERED AND ADJUDGED that PMC Regional Hospital shall
consider this document as an Order modifying the current wage deduction order entered by the
US Bankruptcy Court on August 13th, 2019 and shall not send to the Chapter 13 Trustee the next
seven payments from the wages of Harris Coltrain in the amount of $325.00. PMC Regional
Hospital is further instructed to begin again sending the Chapter 13 Trustee the regular $325.00
payment from the wages of Harris Coltrain on his next eighth pay period..
       As soon as the wages of the Debtor return to normal, the Debtor is instructed to
immediately contact his attorney for the purposes of filing the appropriate Motion to catch up
with those missed payments.




                                               Dated: April 17, 2020
Case 19-31451-jal     Doc 21    Filed 04/17/20   Entered 04/17/20 10:39:50   Page 2 of 2

TENDERED BY:

/S/ Marc H. Levy______________
Marc H. Levy
Counsel for Debtor
440 South Seventh Street, Suite 200
Louisville, Kentucky 40203-1967
(502) 583-5023
